By the Court.
Every man who professes a particular art, stipulates that he possesses the requisite skill. The workman who proffers a plan stipulates that it is feasible. The plaintiffs, how- *87having undertaken to complete the work, it will be the duty of the jury to consider, whether this is not a rescision of that part of the contract which relates to the indemnity for the delay, after the defendants' testator was discharged of the whole by the plaintiff's receiving it.
The jury gave a verdict for the overplus of the advances made by the plaintiffs to the defendant, charging him with the money paid for completing the work.